department of the treasury internal_revenue_service washington d c date cc dom fs fi p wta-n-109924-99 number release date uilc memorandum for from subject internal_revenue_service national_office field_service_advice deborah butler assistant chief_counsel cc dom fs premiums_paid for captive insurance this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer c d e f g h j p country a year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure wta-n-109924-99 dollar_figuref dollar_figureg dollar_figureh dollar_figurej k issue whether taxpayer and its subsidiaries are entitled to deductions for ainsurance premiums_paid to c pursuant to a brother-sister captive insurance arrangement conclusion we do not object to your recommendation to concede this case nevertheless we have also discussed several factors present in this case which if more fully developed could have been used as a basis for challenging the taxpayer s characterization of the transactions at issue as insurance facts p owns the following entities taxpayer a u s_corporation h a finance company incorporated in country a and c a captive_insurance_company also incorporated in country a taxpayer in turn owns four operating subsidiaries d e f and g p formed c in year with the purpose of insuring the risks of taxpayer and taxpayer s operating subsidiaries p made an initial capital_contribution to c in the amount of dollar_figurec prior to year taxpayer and its operating subsidiaries were self-insured in year sec_1 through c entered into ainsurance agreements with taxpayer and its operating subsidiaries since taxpayer and c are owned by a common parent these transactions are what is commonly referred to as abrother-sister captive insurance transactions pursuant to these agreements c agreed to provide coverage for the first dollar_figurea of property risks and for the first dollar_figureb of automobile liability general liability and workman s compensation risks although it is not clear from the materials submitted it appears that these coverage limits were applicable on a per occurrence basis taxpayer and its operating subsidiaries paid premiums to c in accordance with rates determined by j an independent actuarial consulting firm the premiums_paid totaled dollar_figured in year dollar_figuree in year dollar_figuref in year and dollar_figureg in year in addition c made loans to h during year sec_1 through in the total amount of dollar_figureh the total loans made to h from year sec_1 through represent k of the total premiums_paid by taxpayer and its operating subsidiaries to c during those years the terms of these loans are not reflected in the materials submitted wta-n-109924-99 the taxable years at issue are year sec_2 through on its federal_income_tax returns for those years taxpayer d e f and g claimed deductions for the premiums_paid to c law and analysis generally premiums_paid for insurance are deductible under i r c ' a if directly connected with the taxpayer s trade_or_business treas reg ' a although the internal_revenue_code does not define the term ainsurance the united_states supreme court has explained that to constitute ainsurance a transaction must involve risk shifting from the insured to the insurer and arisk distribution by the insurer 312_us_531 in this regard amounts set_aside by a taxpayer as a aself-insurance reserve for anticipated losses are not insurance expenses because risk is not shifted from the taxpayer therefore such amounts are not deductible until the taxpayer actually pays or accrues the anticipated loss 481_us_239 in instances where the taxpayer enters into an ainsurance arrangement with a related ainsurance company the service has considered whether sufficient risk shifting is present in order for the transaction to be considered insurance in revrul_77_316 1977_2_cb_53 the service addressed three situations whereby a taxpayer attempted to seek insurance coverage for itself and its operating subsidiaries through the taxpayer s wholly- owned captive insurance subsidiary the ruling explained that the taxpayer its non- insurance subsidiaries and its captive insurance subsidiary represented one aeconomic family for purposes of the risk-shifting analysis accordingly the service concluded that the transactions were not insurance to the extent that risk was retained by the captive insurance subsidiary therefore the premiums_paid by the taxpayer and its non-insurance subsidiaries to the captive insurer were not deductible no court has fully accepted the economic family theory as set forth in revrul_77_316 with respect to brother-sister captive insurance transactions both the united_states court_of_appeals for the sixth circuit and the united_states court of federal claims have held that payments to a captive insurer by its sibling subsidiary were deductible as insurance premiums 881_f2d_247 6th cir 40_fedclaims_42 in both humana and kidde the captive in question insured risks only within its related group both courts reasoned that sufficient risk shifting existed with respect to the brother-sister transactions because a loss incurred by the insured subsidiary did not diminish the assets reflected on that subsidiary s balance_sheet when the captive paid claims relying upon the doctrine_of separate corporate existence set forth in 319_us_436 each court explained that brother-sister transactions should be considered insurance for wta-n-109924-99 federal_income_tax purposes unless either the captive entity or the transaction itself is a sham humana f 2d pincite kidde fed cl pincite in 62_f3d_835 6th cir the sixth circuit in applying the above analysis to a brother-sister insurance transaction concluded that the captive insurer was a sham and thus held that the payments were not deductible as insurance premiums under sec_162 in determining that the captive_insurance_company was a sham corporation the court noted that the parent propped up the captive by guaranteeing its performance the captive was thinly capitalized and the captive was loosely regulated by the locale in which the captive was incorporated bermuda id pincite other factors considered in determining whether a captive insurance transaction is a sham include whether the parties that insured with the captive truly faced hazards whether premiums charged by the captive were based on commercial rates whether the validity of claims was established before payments were made on them and whether the captive s business operations and assets were kept separate from its parent s ocean drilling exploration co v united_states cl_ct aff d 988_f2d_1135 fed cir case development hazards and other considerations ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---- although chief_counsel no longer intends to litigate brother-sister cases on the basis of the economic family theory chief_counsel will continue to challenge such transactions under existing case law in this regard there are two factors present in this case which militate against a conclusion that the transactions at issue are insurance c is undercapitalized and a significant portion of the premiums_paid were to c were borrowed by h thereby raising concerns about circular flows of cash with respect to undercapitalization the industry standard as established by the national association of insurance commissioners naic is that insurers should have dollar_figure of surplus for every dollar_figure of net written premiums in this case however there was dollar_figure of surplus for every dollar_figurej of net written premiums in year depending upon the facts of a particular case an annually-issued naic handbook using the naic insurance regulatory wta-n-109924-99 a premium to surplus ratio of j may increase the likelihood of the insurer s insolvency such that risk would be effectively retained by the insured see humana f 2d pincite n suggesting the undercapitalization alone could preclude risk shifting we cannot derive that conclusion in this case because we have no evidence that given the risks insured in question c s undercapitalization threatened its solvency we note however that the service anticipates developing this issue during the course of examination of other taxpayers in this regard we note that although the court in kidde rejected our contention that a capitalization ratio of precluded risk shifting we did not support our contention through expert testimony or detailed analysis with respect to the loans from c to h we first note that the terms of the loans are not included with your submission depending upon the facts of a particular case the presence of circular flows of cash may indicate self-dealing and could undermine a taxpayer s argument that the captive insurer was an independent entity that negotiated the terms of the ainsurance transactions at arm s length since the facts concerning these loans between c and h are not clear we cannot determine whether the resulting circular cash flows affect whether the transactions at issue are ainsurance despite these concerns we agree with your conclusion that given the factual development in this case the service is unlikely to prevail on this issue nevertheless we note that had this case been more fully developed the factors discussed infra may have been used as a basis for challenging the taxpayer s characterization of the transactions at issue as insurance accordingly we do not object to your recommendation to completely concede this issue if you have any have any further questions please call by deborah butler assistant chief_counsel field service joel e helke chief financial institutions and products branch field service division information system sets forth a recommended premium to surplus ratio of as well as other ratios relating to insurers solvency the purpose of the handbook is to assist state insurance examiners in identifying potentially troubled insurers see generally insurance accounting and systems association property-casualty insurance accounting at p 6th ed wta-n-109924-99
